EXHIBIT 10.39
 


SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of December__, 2009,
by and among Sionix Corporation, a Nevada corporation, with headquarters located
at 3880 East Eagle Drive, Anaheim, California 92807 (the "Company") and each of
the undersigned purchasers identified on the signature pages hereto and the
Schedule of Purchasers attached hereto (individually, a "Purchaser" and
collectively, the "Purchasers").
 
WHEREAS:
 
A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.
 
B. The Company has authorized a new series of convertible debentures of the
Company, in the form attached hereto as Exhibit A (the "Debentures"), which
Debentures shall be convertible into the Company's common stock, par value
$0.001 per share (the "Common Stock") at a conversion price of $0.15 per share
(as converted, the "Conversion Shares"), in accordance with the terms of the
Debentures.
 
C. The Company has authorized a new series of warrants to purchase Common Stock,
in the form attached hereto as Exhibit B (the “Warrants”), which Warrants shall
be exercisable into Common Stock at an exercise price of $0.25 per share (as
exercised, the “Warrant Shares”), in accordance with the terms of the Warrants.
 
D. Each Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, a maximum of, in the aggregate,
$1,000,000 of unit securities (“Units”), at the price of $25,000 per Unit, with
each Unit consisting of (i) a Debenture in the principal amount of $25,000
convertible into unregistered Conversion Shares, and (ii) a Warrant to purchase
125,000 Warrant Shares (the Conversion Shares and Warrant Shares are
collectively referred to as the “Shares”). The Units, Debentures and Shares
collectively are referred to as the "Securities".
 
E. Each Purchaser represents that such Purchaser has delivered a complete and
executed Subscription Application and Agreement (“Subscription Application”) to
the Company in connection with this offering.
 
NOW, THEREFORE, the Company and each Purchaser hereby agree as follows:
 
1. PURCHASE AND SALE OF UNITS.
 
(a) Purchase of Units.
 
(i) Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 6 and 7 below, the Company shall issue and sell to each Purchaser, and
each Purchaser severally, but not jointly, agrees to purchase from the Company
on the Closing Date (as defined below), the number of Units set forth opposite
such Purchaser's name in column (2) on the Schedule of Purchasers, which Unit(s)
shall include (x) a principal amount of Debentures as is set forth opposite such
Purchaser's name in column (3) on the Schedule of Purchasers and (y)  the
Warrant exercisable into that number of Warrant Shares as is set forth opposite
such Purchaser's name in column (4) on the Schedule of Purchasers, (the
"Closing").
 

 
 

--------------------------------------------------------------------------------

 

(ii) Closing.  The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on the date hereof (or such later date as is
mutually agreed to by the Company and each Purchaser) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below.
 
(iii) Purchase Price.  The aggregate purchase price for the Securities to be
purchased by each such Purchaser at the Closing (the "Purchase Price") shall be
the amount set forth opposite each Purchaser's name in column (5) of the
Schedule of Purchasers.  The maximum aggregate Purchase Price amount for all
Purchasers shall be $1,000,000.  The minimum Purchase Price shall be $25,000 per
Purchaser, subject to the Company and Purchasers agreeing to a lesser amount.
 
(b) Form of Payment.  On the Closing Date, (i) each Purchaser, shall deliver its
Purchase Price to the Escrow Agent (as defined below) pursuant to Section 2 of
the Escrow Agreement of even date herewith, by and among the Company, the
Purchasers and Richardson & Patel LLP ("Escrow Agent"), in the form attached
hereto as Exhibit C (the "Escrow Agreement"), for the Units to be issued and
sold to such Purchaser at the Closing, by (i) wire transfer of immediately
available funds in accordance with the Company's written wire instructions or
(ii) by check made payable to “Richardson & Patel LLP Client Trust Account –
F/B/O Sionix Corporation” or (iii) by cancellation of indebtedness, on such
terms as the Company may agree to in writing with the Purchaser. On the Closing
Date, the Company shall deliver to each Purchaser the Debentures (allocated in
the principal amounts as such Purchaser shall request) which such Purchaser is
then purchasing hereunder along with the Warrants which such Purchaser is
purchasing, in each case duly executed on behalf of the Company and registered
in the name of such Purchaser or its designee.
 
(c) Subsequent Sales of Units.  At any time on or before January 2, 2009 (the
“Termination Date”), the Company may sell additional securities up to a maximum
raised hereby (including the securities sold at the Closing) of $1,000,000 to
such persons (the “Additional Purchasers”) as may be approved by the Board of
Directors of the Company.  All such sales made at any additional closings (each
an “Additional Closing”), (i) shall be made on the terms and conditions set
forth in this Agreement, (ii) the representations and warranties of the Company
set forth in Section 3 hereof (and the Schedules thereto) shall speak as of the
Closing and the Company shall have no obligation to update any such disclosure,
and (iii) the representations and warranties of the Additional Purchasers in
Section 2 hereof shall speak as of such Additional Closing.  This Agreement,
including without limitation, the Schedule of Purchasers, may be amended by the
Company without the consent of the Purchasers to include any Additional
Purchasers.  Any Additional Purchasers shall be deemed to be “Purchasers” for
all purposes under this Agreement.
 
2. PURCHASER'S REPRESENTATIONS AND WARRANTIES.  Each Purchaser, severally and
not jointly, represents and warrants with respect to only itself that:
 
(a) No Sale or Distribution.  Such Purchaser is acquiring the Warrants, upon
exercising the Warrants will acquire the Warrant Shares, the Debentures, and
upon conversion of the Debentures will acquire the Conversion Shares issuable
upon conversion of the Debentures, as principal for its own account and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Purchaser does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act and pursuant to the applicable terms of the Transaction Documents
(as defined in Section 2(h)).  Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business.  Such Purchaser
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(b) does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.
 
(c) Accredited Investor Status.  Such Purchaser is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D.
 
(d) Reliance on Exemptions.  Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
 
(e) Information.  Such Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by such Purchaser.  Such Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Purchaser
or its advisors, if any, or its representatives shall modify, amend or affect
such Purchaser's right to rely on the Company's representations and warranties
contained herein.  Such Purchaser understands that its investment in the
Securities involves a high degree of risk and is able to afford a complete loss
of such investment.  Such Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.
 
(f) No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g) Transfer or Resale.  Such Purchaser understands that: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Purchaser shall have
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Purchaser provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act, as amended (or a successor
rule thereto) (collectively, "Rule 144"), notwithstanding the forgoing, the
requirement to deliver a legal opinion as set out in clause (B) above shall not
apply to transfers to an affiliate of the Purchaser; (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined in
Section 3(s)) through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.  The
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(h) any other Transaction Document (as defined in Section 3(b)), including,
without limitation, this Section 2(f).
 
(i) Legends.  Such Purchaser understands that the certificates or other
instruments representing the Securities, except as set forth below, shall bear
any legend as required by the "blue sky" laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of any such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company (with Richardson &
Patel LLP being deemed acceptable), in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the 1933
Act, or (iii) such holder provides the Company with reasonable assurance that
the Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.
 
(j) Validity; Enforcement.  Such Purchaser has the requisite power and authority
to enter into and perform its obligations under this Agreement, the Subscription
Application, the Debenture, the Escrow Agreement, the Warrant, and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") This Agreement and the Transaction Documents to which such Purchaser
is a party have been duly and validly authorized, executed and delivered on
behalf of such Purchaser and shall constitute the legal, valid and binding
obligations of such Purchaser enforceable against such Purchaser in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
(k) No Conflicts.  The execution, delivery and performance by such Purchaser of
this Agreement and the Transaction Documents and the consummation by such
Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(l) Purchaser or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
 
(m) Residency.  Such Purchaser is a resident of that jurisdiction specified in
such Purchaser’s Subscription Application.
 
(n) Purchaser's Broker Fees.  Each Purchaser shall be responsible for the
payment of any placement agent's fees, financial advisory fees, or brokers'
commissions for placement agents, financial advisors and/or brokers engaged by
such Purchaser relating to or arising out of the transactions contemplated
hereby.
 
(o) Certain Trading Activities.  Other than the transactions contemplated
herein, since the time that such Purchaser was first contacted by the Company or
any other Person regarding this investment in the Company neither the Purchaser
nor any Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser's
investments or trading or information concerning such Purchaser's investments
and (z) is subject to such Purchaser's review or input concerning such
Affiliate's investments or trading (collectively, "Trading Affiliates") has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any transactions in the securities of the Company.  Such Purchaser
hereby covenants and agrees not to, and shall cause its Trading Affiliates not
to, engage, directly or indirectly, in any transactions in the securities of the
Company or involving the Company's securities during the period from the date
hereof until (i) the later of (A) sixty (60) days after the Closing Date and (B)
such time as the transactions contemplated by this Agreement are first publicly
announced as described in Section 4(i) hereof or (ii) such time as this
Agreement is terminated in full pursuant to Section 8 hereof.  Other than to
other Persons party to this Agreement and those expressly acknowledged by the
Company, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). "Short Sales" include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers.  Such Purchaser
acknowledges the SEC's position set forth in Item 65, Section 5 under Section A,
of the Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance, and
such Purchaser will adhere to such position.
 
(p) Acknowledgement of Pending Restatement of Financial Statements. Each
Purchaser has reviewed Item 4.02 (Non-Reliance on Previously Issued Financial
Statements or a Related Audit Report or Completed Interim Review) of the Form
8-K/A filed with the Commission by the Company on August 28, 2009, which is
available for review at www.sec.gov, and understands the contents thereof. Such
Purchaser agrees that the restatements contemplated by such Form 8-K/A, and the
truth or accuracy of the initially filed financial statements to be restated,
shall not be the subject or basis of any future claim or legal action by such
Purchaser against the Company.
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(q) OTC Three Strikes Rule.  Each Purchaser understands and acknowledges that
the Company has twice in the last 24 months filed its periodic reports with the
SEC later than the applicable due date (including any permitted extension
period).  Under applicable rules of the OTC Bulletin Board, if the Company files
an SEC report late one more time, and the late filing constitutes the third late
filing in a 24 month period, then the Common Stock will cease to be quoted by
the OTC Bulletin Board and the Common Stock would instead be traded on the Pink
Sheets for a period of at least one year.  Each Purchaser hereby releases the
Company from any and all liability for damages that the Purchaser may incur as a
result of such a “third strike” and removal from the OTC Bulletin Board, and
agrees that any removal from the OTC Bulletin Board as a result of a “third
strike” shall not be the basis of any future claim or legal action by the
Purchaser against the Company.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents and
warrants to each of the Purchasers that, as of the date hereof and as of the
Closing Date:
 
(a) Organization and Qualification.  The Company is an entity duly organized and
validly existing and in good standing under the laws of the State of Nevada, and
has the requisite power and authorization to own properties and to carry on
business as now being conducted.  The Company is duly qualified as a foreign
entity to do business and, is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company, individually or taken as a whole, or on the
transactions contemplated hereby or in the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.
 
(b) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Warrants and the Debentures, the reservation for issuance and the issuance
of the Conversion Shares and Warrants Shares issuable upon conversion of the
Debentures or exercise of the Warrants have been duly authorized by the
Company's Board of Directors and, subject to obtaining the Stockholder Approval
(as defined below) and except as set forth in Section 3(c), no further filing,
consent, or authorization is required by the Company, its Board of Directors or
its stockholders.  This Agreement and the other Transaction Documents of even
date herewith have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
 
(c) No Conflicts.  Except as set forth on Schedule 3(c), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Warrants and the issuance of Debentures,
reservation for issuance and issuance of the Conversion Shares and the Warrant
Shares) will not (i) result in a violation of any articles of incorporation,
articles of formation, any certificate of designations or other constituent
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(d) of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the OTC
Bulletin Board (the "Principal Market") applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.
 
(e) Consents.  Except as set forth on Schedule 3(d), neither the Company nor any
of its Subsidiaries is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof.  The Company is not in violation of the listing requirements of the
Principal Market and has no knowledge of any facts that would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.
 
(f) Acknowledgment Regarding Purchaser's Purchase of Securities.  The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Purchaser is (i) an
officer or director of the Company, (ii) an "affiliate" of the Company or any of
its Subsidiaries (as defined in Rule 144 of the 1933 Act) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the "1934 Act")).  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
or any of its Subsidiaries (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Purchaser or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Purchaser's purchase of the
Securities.  The Company further represents to each Purchaser that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.
 
(g) No General Solicitation; No Placement Agent's Fees.  Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
persons engaged by any Purchaser or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  Neither the Company nor
any of its Subsidiaries has engaged any placement agent or other agent in
connection with the sale of the Securities.
 
(h) No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.  None of
the Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(i) Dilutive Effect.  The Company acknowledges that its obligation to issue
Conversion Shares upon conversion of the Debentures in accordance with this
Agreement and the Debentures and its obligation to issue the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement and the Warrants, the
Warrants and the Debentures is, in each case, absolute and unconditional,
following the Authorized Share Increase Effective Date (as defined in
Section 4(p)) and the filing of the amended and restated Articles of
Incorporation (which the Company shall file with the Secretary of State of the
State of Nevada immediately following the Authorized Share Increase Effective
Date), regardless of the dilutive effect that such issuance may have on the
ownership interests of other stockholders of the Company.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D.  The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Purchasers at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchasers on or prior to the Closing Date.  The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.
 
(c) Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities for general working capital and expenses including but not limited to
accounting fees, attorney fees, consulting fees and such other general corporate
purposes as the Company deems appropriate.
 
(d) Stockholder Approval.
 
 
(i) The Company shall provide each stockholder entitled to vote at a special or
annual meeting of stockholders of the Company ("Stockholder Meeting"), which
shall be promptly called and held as soon as commercially and legally
practicable after the Closing Date, a proxy statement, at the expense of the
Company, soliciting each such stockholder's affirmative vote at the Stockholder
Meeting for approval of resolutions (the "Resolutions") providing for the
increase in the authorized Common Stock to a number sufficient to enable the
conversion in full of the Debentures and exercise in full of the Warrants (such
approval being referred to herein as the "Stockholder Approval" and the date
such approval is duly obtained being referred to as the “Stockholder Approval
Date”), and the Company shall use its reasonable best efforts to solicit its
stockholders' approval of the Resolutions and to cause the Board of Directors of
the Company to recommend to the stockholders that they approve the
Resolutions.  Upon receiving Stockholder Approval and the Company filing with
the Nevada Secretary of State an appropriate Certificate of Amendment to the
Company’s Certificate of Incorporation effectuating an increase of the Company’s
authorized Common Stock, the Debentures shall be eligible for conversion into
the Conversion Shares and the Warrants shall be exercisable into the Warrant
Shares.  If, despite the Company's reasonable best efforts the Stockholder
Approval is not obtained at the Stockholder Meeting, the Debentures will not be
convertible into the Conversion Shares and the Warrants will not be exercisable
into the Warrant Shares until such time as Stockholder Approval is later
obtained.
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

 
(ii) REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(e) Register.  The Company shall maintain a register for the Debentures in which
the Company shall record the name and address of the Person in whose name the
Debentures have been issued (including the name and address of each transferee),
the principal amount of Debentures held by such Person, and the number of
Conversion Shares issuable upon conversion of the Debentures by such Person.
 
(f) Transfer Agent Instructions.  The Company shall issue instructions to its
transfer agent, and any subsequent transfer agent, to issue certificates or
credit shares to the applicable balance accounts at The Depository Trust Company
("DTC"), registered in the name of each Purchaser or its respective nominee(s),
for the Conversion Shares upon conversion of the Debentures upon receiving
Stockholder Approval.
 
5. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Warrants and the
Debentures to each Purchaser at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Purchaser with
prior written notice thereof:
 
(i) Such Purchaser shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.
 
(ii) Such Purchaser and each other Purchaser shall have delivered to the Escrow
Agent the Purchase Price being purchased by such Purchaser at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company or by check made payable to “Richardson & Patel LLP
Client Trust Account – F/B/O Sionix Corporation.”
 
(iii) The representations and warranties of such Purchaser shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or a material adverse effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
 
6. CONDITIONS TO EACH PURCHASER'S OBLIGATION TO PURCHASE.
 
The obligation of each Purchaser hereunder to purchase the Debentures and the
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Purchaser's sole benefit and may be waived by such Purchaser at any
time in its sole discretion by providing the Company with prior written notice
thereof:
 
(i) The Company shall have duly executed and delivered (physically or by
electronic copy) to such Purchaser (i) each of the Transaction Documents and
(ii) the Warrants, and (iii) the Debentures (allocated in such principal amounts
as such Purchaser shall request), being purchased by such Purchaser at the
Closing pursuant to this Agreement.
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(ii) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or material adverse effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.
 
7. TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Purchaser on or before fifteen (15) Business Days from the date
hereof due to the Company's or such Purchaser's failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party's
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, that if this Agreement is terminated pursuant to
this Section 8, the Company shall remain obligated to reimburse the
non-breaching Purchasers for the expenses described in Section 4(g) above.
 
8. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of Los Angeles, California for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or delivery of
“PDF” copies of signatures shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Purchasers, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the holders of at least 60% of the outstanding principal amount of
the Debentures, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Purchasers and holders
of Securities as applicable.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents.  The Company has not, directly or indirectly, made any
agreements with any Purchasers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.  Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Purchaser has made any
commitment or promise or has any other obligation to provide any financing to
the Company or otherwise.
 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Sionix Corporation
 
3880 East Eagle Drive
 
Anaheim, CA 92807
 
Telephone:                      (714) 678-1000
 
Facsimile:                      (714) 678-1005
 
Attention:                      Rodney Anderson, CEO
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

Copy to:
 
Richardson & Patel LLP
 
10900 Wilshire Blvd., 5th Floor
 
Los Angeles, CA 90024
 
Telephone:                      (310) 208-1182
 
Facsimile:                      (310) 208-1154
 
Attention:                      Kevin Friedmann
 


 
If to the Transfer Agent:
 
American Registrar & Transfer Co.
 
342 East 900 South
 
Salt Lake City, UT 84111
 
Telephone:                      (801) 363-9065
 
Facsimile:                      (801) 363-9066
 


 


 
If to a Purchaser:
 


 
To the Purchaser’s address and facsimile number set forth
 
on the Subscription Application and Agreement.
 


 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Debentures. A Purchaser may assign some or all
of its rights hereunder without the consent of the Company, in which event such
assignee shall be deemed to be a Purchaser hereunder with respect to such
assigned rights
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Purchasers contained in
Sections 2 and 3, and the
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(j) agreements and covenants set forth in Sections 4, 5 and 9 shall survive the
Closing.  Each Purchaser shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies.  Each Purchaser and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Purchasers.  The Company
therefore agrees that the Purchasers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Purchasers hereunder or pursuant to any of the other Transaction
Documents or the Purchasers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(o) Independent Nature of Purchasers' Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as, and the Company acknowledges that the
Purchasers do not so constitute, a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges that the Purchasers are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges and each Purchaser confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

(p) Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
 
 [Signature Page Follows]
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 


 
COMPANY:
 
SIONIX CORPORATION
By:________________________
Name: Rodney Anderson
Title:  CEO
 




 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 


 
PURCHASERS:
 
 
By:______________________________________
Name:____________________________________
Title:_____________________________________
Address:
________________________________________
________________________________________
________________________________________


 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF PURCHASERS
 


(1)
(2)
(3)
(4)
(6)
Purchaser
 
Number of Units
 
Aggregate
Principal
Amount of
Debentures
 
Number of Warrant Shares
 
Total Purchase Price
 
                                                                               
                                                                     




 
 

--------------------------------------------------------------------------------

 



EXHIBITS
 
Exhibit A                      Form of Debentures
Exhibit B                      Form of Warrants
Exhibit C                      Form of Escrow Agreement
 